                  Case 4:19-cv-04073-JST Document 75 Filed 09/10/19 Page 1 of 3




     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   SCOTT G. STEWART
     Deputy Assistant Attorney General
 3   WILLIAM C. PEACHEY
     Director
 4
     EREZ REUVENI
 5   Assistant Director
     Office of Immigration Litigation
 6   U.S. Department of Justice, Civil Division
 7   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
 8   Tel: (202) 307-4293
     Email: Erez.R.Reuveni@usdoj.gov
 9   PATRICK GLEN
10   Senior Litigation Counsel

11
                                     UNITED STATES DISTRICT COURT
12                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
14                                                )
      East Bay Sanctuary Covenant, et al.,        )
15                                                )
16                       Plaintiffs,              )        NOTICE OF APPEAL
                                                  )
17    v.                                          )        Civil Action No. 4:19-cv-04073-JST
                                                  )
18
      William Barr, et al.,                       )
19                                                )
                         Defendants.              )
20                                                )
21
                                          NOTICE OF APPEAL
22
               Defendants hereby appeal from the Court’s Order entered September 9, 2019 (ECF No.
23
     73), in the above-captioned case to the United States Court of Appeals for the Ninth Circuit.
24
     Defendants does not believe that a notice of appeal is necessary because the district court’s order
25
     states that it is “restor[ing] the nationwide scope of the injunction” rather than awarding a new
26
     injunction, see ECF No. 73 at 6, but Defendants nevertheless file this notice in an abundance of
27
     caution.
28


     NOTICE OF APPEAL
     East Bay Sanctuary v. Barr,
     Case No. 4:19-cv-04073-JST
                  Case 4:19-cv-04073-JST Document 75 Filed 09/10/19 Page 2 of 3




 1
                                             Respectfully submitted,
 2
                                             JOSEPH H. HUNT
 3                                           Assistant Attorney General
 4
                                             SCOTT G. STEWART
 5                                           Deputy Assistant Attorney General

 6                                           WILLIAM C. PEACHEY
 7                                           Director

 8                                        By: /s/ Erez Reuveni
                                             EREZ REUVENI
 9                                           Assistant Director
10                                           Office of Immigration Litigation
                                             U.S. Department of Justice, Civil Division
11                                           P.O. Box 868, Ben Franklin Station
                                             Washington, DC 20044
12                                           Tel: (202) 307-4293
13                                           Email: Erez.R.Reuveni@usdoj.gov

14                                           PATRICK GLEN
                                             Senior Litigation Counsel
15
16   Dated: September 10, 2019               Attorneys for Defendants

17
18
19
20
21
22
23
24
25
26
27
28


     NOTICE OF APPEAL
     East Bay Sanctuary v. Barr,
     Case No. 4:19-cv-04073-JST
                  Case 4:19-cv-04073-JST Document 75 Filed 09/10/19 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2             I hereby certify that on September 10, 2019 I electronically filed the foregoing document
 3   with the Clerk of the Court for the United States Court of for the Northern District of California
 4   by using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will
 5   be accomplished by the CM/ECF system.
 6
                                        By: /s/ Erez Reuveni
 7
                                            EREZ REUVENI
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     NOTICE OF APPEAL
     East Bay Sanctuary v. Barr,
     Case No. 4:19-cv-04073-JST
